UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)May 24, 2011 SOLTERA MINING CORP. (Exact name of registrant as specified in its chapter) Nevada (State or other jurisdiction of incorporation) 000-51841 (Commission File Number) 00-0000000 (I.R.S. Employer Identification No.) 10 Cromwell Place, London, United Kingdom Address of principal executive offices) SW7 2JN (Zip Code) Registrant’s telephone number, including area code n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 8.01. Other Events. On May 24, 2011, Soltera announced that Goldlake Italia S.p.A. intends to maintain its options under the terms of the Financing Agreement that expires on June 30, 2011.See Exhibit 10.22 – Financing Agreement for more details.Pursuant to the terms and conditions of the Financing Agreement with Goldlake Italia S.p.A., the continued financing will be used to maintain the El Torno rental/purchase agreement, to continue the gold exploration, and to cover general operational expenses including SEC filings. A press release regarding the financing was issued on May 24, 2011.A copy of this press release is attached as Exhibit 99.1 and hereby incorporated by reference. Page - 1 Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Financing Agreement dated June 9, 2010 between Soltera Mining Corp. and Goldlake Italia S.p.A., filed as an Exhibit to Soltera’s Form 8-K (Current Report) on June 18, 2010 and incorporated herein by reference. Filed Press release dated May 24, 2011 announcing the continued financing by Goldlake Italia S.p.A. Included SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Soltera Mining Corp. has caused this report to be signed on its behalf by the undersigned duly authorized person. SOLTERA MINING CORP. Dated:May 24, 2011
